Citation Nr: 0834462	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-02 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for left knee degenerative joint disease.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for left knee laxity/internal derangement.

3.  Entitlement to an effective date earlier than July 25, 
2006, for the grant of a 50 percent evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
September 2006 and January 2007of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  From the date service connection was established, the 
veteran's service-connected left knee disabilities, at their 
worst, have been manifested by subjective complaints of pain, 
and objective findings of flexion limited to 120 degrees due 
to pain, extension limited to 10 degrees with pain, slight 
joint laxity with varus/valgus stress, crepitus with 
extension, and x-ray findings of degenerative arthritis.

2.  Prior to July 25, 2006, it is not factually ascertainable 
that an increase in disability had occurred for the veteran's 
bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for left knee degenerative joint disease are not met. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5261 
(2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for left knee laxity/
internal derangement are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic 
Code 5257 (2007).

3.  The criteria for an effective date earlier than July 25, 
2006, for the assignment of a 50 percent evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.400, 4.85, 4.87, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Letters dated in January 2007 
and March 2007 fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  Both letters told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet App. at 
120.  

The January 2007 letter advised the veteran of how VA 
determines effective dates, and the March 2007 letter advised 
the veteran of how VA determines disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).
 
Although these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice 
and given the opportunity to provide additional information 
or evidence, which he did not do.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The veteran was also accorded a VA examination in December 
2006. 38 C.F.R. § 3.159(c)(4).  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorders 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The December 
2006 VA examination report is thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following awards of service connection 
for left knee degenerative joint disease and left knee 
laxity/internal derangement.  As such, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Board also notes that the veteran is receiving a 10 
percent evaluation for his left knee degenerative joint 
disease and a separate 10 percent evaluation for his left 
knee laxity and internal derangement.  VA General Counsel 
Opinions VAOPGCPREC 23-97 (July 1, 24, 1997) and VAOPGCPREC 
9-98 (Aug. 14, 1998) provide guidance on when separate 
ratings for knee disability may be assigned under the 
limitation of motion codes in addition to ratings under 
Diagnostic Code 5257 for subluxation/instability. 
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when reported limitation of knee 
motion shown is compensable or when there is x-ray evidence 
of arthritis together with a finding of painful motion.  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

a.	Degenerative Joint Disease

The veteran's left knee degenerative joint disease has been 
assigned a 10 percent disability evaluation pursuant to 38 
C.F.R. § 4.71a, Diagnostic Codes 5010-5261.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the specific basis for the evaluation assigned. 
Diagnostic Code 5010 refers to arthritis due to trauma 
substantiated by x-ray findings while the more specific 
Diagnostic Code 5261 refers to limitation of extension of the 
leg.

To rate arthritis due to trauma and substantiated by x-ray 
findings, Diagnostic Code 5010 provides that the criteria for 
degenerative arthritis should be applied.  38 C.F.R.§ 4.71a.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of a leg (knee) is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees. 38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees. 38 C.F.R. 
§ 4.71a, Code 5261.  

At its worst, physical examination of the left knee 
demonstrated flexion limited to 125 degrees and extension 
limited to 10 degrees.  Thus, a higher evaluation is not 
warranted under either Diagnostic Code 5260 or 5261. 

Separate ratings under 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261 may be assigned for disability of the same 
joint, if none of the symptomatology on which each rating is 
based is duplicative or overlapping.  See VAOPGCPREC 9-04, 69 
Fed. Reg. 59990 (2005).  In this case, however, as set forth 
above, the evidence does not show that the veteran's left 
knee flexion is limited to the extent necessary to meet the 
criteria for a separate compensable rating for limitation of 
flexion.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. See DeLuca, 8 Vet. App. at 202.  As noted above, in 
December 2006, the veteran demonstrated some mild limitation 
of flexion in his left knee and complained of pain. On VA 
examination, there was objective evidence of painful motion 
or functional limitation due to pain to 120 degrees.

As there is no objective evidence of functional loss of 
motion to 30 degrees of flexion or 15 degrees of extension, 
the Board finds that any functional impairment due to pain is 
adequately compensated by the 10 percent rating currently 
assigned for the left knee.

Applying all of the appropriate diagnostic codes, the 
objective assessment of the veteran's left knee degenerative 
joint disease suggests that he does not have sufficient 
symptoms so as to warrant a rating in excess of 10 percent.



b.	Laxity/Internal Derangement

The veteran's left knee laxity/internal derangement has been 
assigned a 10 percent disability evaluation pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  Diagnostic Code 5257 
refers to rating other impairment of the knee and provides a 
10 percent evaluation for knee impairment with slight 
recurrent subluxation or lateral instability, a 20 percent 
evaluation for moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation for severe recurrent 
subluxation or lateral instability. 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

At the December 2006 VA examination, the VA examiner noted 
slight joint laxity with varus/valgus stress and crepitus 
over medical aspect of the left knee with extension.  
Lachmann's was negative, and there was no appreciable 
effusion or erythema.  

Applying all of the appropriate diagnostic codes, the 
objective assessment of the veteran's left knee laxity and 
internal derangement suggests that he does not have 
sufficient symptoms so as to warrant a rating in excess of 10 
percent.

c.	Other Considerations

The Board has considered the applicability of an alternative 
diagnostic code for evaluating the veteran's left knee 
disability, but finds that no higher rating is assignable as 
Diagnostic Code 5256 requires ankylosis, Diagnostic Code 5258 
requires dislocated semilunar cartilage, Diagnostic Code 5262 
requires impairment of the tibia and fibula, and Diagnostic 
Code 5263 requires genu recurvatum, all clearly not present 
in this case.

The Board notes that there is no evidence of record that the 
veteran's service-connected left knee disabilities cause 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable. The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability. 38 
C.F.R. § 4.1. In the instant case, there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis as there is no evidence that the veteran is unable to 
secure or follow a substantially gainful occupation solely as 
a result of his service-connected left knee disabilities.  
Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable. 38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.	Earlier Effective Date

The veteran claims entitlement to an earlier effective date 
for the assignment of a 50 percent disability evaluation for 
his bilateral hearing loss.  Specifically, the 50 percent 
evaluation has been assigned effective July 25, 2006.  The 
veteran contends that the 50 percent evaluation should be 
assigned back to the date that service connection for 
bilateral hearing loss was granted, April 3, 2006.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2).  The Court has held that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 38 
C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  

Thus, three possible dates may be assigned depending on the 
facts of a case:  (1) if an increase in disability occurs 
after the claim is filed, the date that the increase is shown 
to have occurred (date entitlement arose) (38 C.F.R. § 
3.400(o)(1)); (2) if an increase in disability precedes the 
claim by a year or less, the date that the increase is shown 
to have occurred (factually ascertainable) (38 C.F.R. § 
3.400(o)(2)); or (3) if an increase in disability precedes 
the claim by more than a year, the date that the claim is 
received (date of claim) (38 C.F.R. § 3.400(o)(2)).  Harper, 
10 Vet. App. at 126.

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  38 
C.F.R. §§ 3.155, 3.400(o)(2).

The Board notes that a specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim.  When a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization that meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability that may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission. (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits. 38 
C.F.R. § 3.157.

Historically, the veteran's original application for 
compensation for hearing loss was received in June 1997.  In 
November 2002, service connection for hearing loss was 
denied; the veteran did not appeal that decision.  On April 
3, 2006, the RO received the veteran's request to reopen his 
claim for service connection for bilateral hearing loss.  An 
August 16, 2006 rating decision granted service connection 
for bilateral hearing loss and assigned a zero percent 
evaluation effective April 3, 2006; the veteran did not 
appeal that decision.

On August 23, 2006, the RO received a letter from Dr. C.A.F. 
dated August 11, 2006 and attached audiogram dated July 25, 
2006.  Dr. C.A.F.'s letter and accompanying July 25, 2006 
audiogram received by the RO on August 23, 2006, has been 
construed by the RO as a claim for increased evaluation for 
bilateral hearing loss.  Based on the audiogram, a 50 percent 
disability evaluation was granted for the veteran's bilateral 
hearing loss.  The effective date for the increased 
evaluation was July 25, 2006, the date of the audiogram.

The Board finds that a claim for an increased evaluation for 
bilateral hearing loss was received on August 23, 2006, and 
that July 25, 2006, is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred.  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination. Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86. When the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86 (b).

There are only two comprehensive audiograms of record within 
the year prior to the veteran's August 23, 2006, claim -- a 
July 13, 2006 audiogram and the July 25, 2006 audiogram.  

The July 13, 2006 VA audiometric examination showed pure tone 
thresholds as follows:  

For the right ear:  1000 hertz - 35 decibels,  2000 hertz - 
40 decibels,  3000 hertz - 50 decibels, 4000 hertz - 60 
decibels.  

For the left ear:  1000 hertz - 40 decibels,  2000 hertz - 55 
decibels,  3000 hertz - 75 decibels, 4000 hertz - 85 
decibels.  

Pure tone threshold averages were 46.25 decibels in the right 
ear and 63.75 decibels in the left ear. Speech audiometry 
revealed speech recognition ability of 88 percent in each 
ear.

Applying the results of the veteran's audiological evaluation 
on July 13, 2006, to Table VI, reveals no worse than Level II 
hearing acuity in the right ear and Level III hearing acuity 
in the left ear. Application of the above-noted findings to 
Table VII results in a noncompensable (zero percent) rating 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The July 25, 2006 private audiometric examination showed pure 
tone thresholds as follows:  

For the right ear:  1000 hertz - 70 decibels,  2000 hertz - 
80 decibels,  3000 hertz - 95 decibels, 4000 hertz - 105 
decibels.  

For the left ear:  1000 hertz - 75 decibels,  2000 hertz - 80 
decibels,  3000 hertz - 95 decibels, 4000 hertz - 100 
decibels.  

Pure tone threshold averages were 87.5 decibels in each ear.  
Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 percent in the left ear.

Applying the results of the veteran's audiological evaluation 
on July 25, 2006, to Table VI, reveals no worse than Level IV 
hearing acuity in each ear.  Application of the above-noted 
findings to Table VII results in a 20 percent rating under 38 
C.F.R. § 4.85, Diagnostic Code 6100.  

However, the evidence also reflects pure tone thresholds 
associated with both ears meeting the definition of 
exceptional hearing impairment under 38 C.F.R. § 4.86(a).  
The puretone thresholds recorded for each ear reflect that 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hz) as being 55 decibels or more.  Applying the results 
of the veteran's audiological evaluation on July 25, 2006, to 
Table VIA reveals no worse than Level VIII hearing acuity in 
each ear.  Application of the above-noted findings to Table 
VII results in a 50 percent rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

July 25, 2006, is the earliest that it is factually 
ascertainable that an increase in disability had occurred.  
38 C.F.R. § 3.400(o)(2).  The Board has reviewed all of the 
evidence of record and there is simply no evidence prior to 
the July 25, 2006 private audiogram which provides the 
evidence showing that it is factually ascertainable that an 
increase in bilateral hearing loss had occurred.  
Accordingly, the evidence supports the finding that the 
correct effective date for the assignment of a 50 percent 
disability rating for bilateral hearing loss is July 25, 
2006.

The preponderance of the evidence is against the assignment 
of an effective date prior to July 25, 2006, for the 
increased evaluation for the veteran's bilateral hearing 
loss, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.    


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for left knee degenerative joint disease is 
denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for left knee laxity and internal derangement is 
denied.

Entitlement to an effective date earlier than July 25, 2006, 
for the grant of a 50 percent evaluation for bilateral 
hearing loss is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


